United States Securities and Exchange Commission Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report: July 28, 2011 REALTY INCOME CORPORATION (Exact name of registrant as specified in its charter) Maryland 1-13374 33-0580106 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 600 La Terraza Boulevard, Escondido, California 92025-3873 (Address of principal executive offices) (760)741-2111 (Registrant's telephone number, including area code) N/A (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On July 28, 2011, Realty Income Corporation (the “Company”) issued a press release setting forth its results of operations for the quarter ended June 30, 2011.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference.This information, including the information contained in the press release, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any of the Company’s filings, whether made before or after the date hereof, regardless of any general incorporation language in any such filing. Item 9.01 FinancialStatements and Exhibits (d)Exhibits 99.1Press release dated July 28, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 28, 2011 REALTY INCOME CORPORATION By: /s/ MICHAEL R. PFEIFFER Michael R. Pfeiffer Executive Vice President, General Counsel and Secretary INDEX TO EXHIBITS Exhibit No.Description 99.1Press release dated July 28, 2011
